In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00090-CV

KST CAPITAL, LLC, TOBIN PARKER,           §    On Appeal from the 48th District
TOBIN M. PARKER JR., AND W.                    Court
SCHREINER PARKER, Appellants              §
                                               of Tarrant County (048-299865-18)
V.                                        §
                                               April 16, 2020
AMERICAN BANK OF COMMERCE,                §
Appellee                                       Opinion by Justice Womack


                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By __/s/ Dana Womack_________________
                                        Justice Dana Womack